Name: Commission Regulation No 689/67/EEC of 9 October 1967 amending Regulation No 199/67/EEC fixing the coefficients for calculating levies for products derived from the poultry meat sector
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31967R0689RÃ ¨glement n ° 689/67/CEE de la Commission, du 9 octobre 1967, modifiant le rÃ ¨glement n ° 199/67/CEE portant fixation des coefficients pour le calcul des prÃ ©lÃ ¨vements pour les produits dÃ ©rivÃ ©s dans le secteur de la viande de volaille Journal officiel n ° 244 du 10/10/1967 p. 0012 - 0015+++++( 1 ) JO NO 117 DU 19 . 6 . 1967 , P . 2301/67 . ( 2 ) JO NO 134 DU 30 . 6 . 1967 , P . 2831/67 . REGLEMENT NO 689/67/CEE DE LA COMMISSION DU 9 OCTOBRE 1967 MODIFIANT LE REGLEMENT NO 199/67/CEE PORTANT FIXATION DES COEFFICIENTS POUR LE CALCUL DES PRELEVEMENTS POUR LES PRODUITS DERIVES DANS LE SECTEUR DE LA VIANDE DE VOLAILLE LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT NO 123/67/CEE DU CONSEIL , DU 13 JUIN 1967 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DE LA VIANDE DE VOLAILLE ( 1 ) , ET NOTAMMENT SON ARTICLE 5 PARAGRAPHE 3 , CONSIDERANT QUE L'APPLICATION DU REGLEMENT NO 199/67/CEE DE LA COMMISSION , DU 28 JUIN 1967 , PORTANT FIXATION DES COEFFICIENTS POUR LE CALCUL DES PRELEVEMENTS POUR LES PRODUITS DERIVES DANS LE SECTEUR DE LA VIANDE DE VOLAILLE ( 2 ) A FAIT APPARAITRE LA NECESSITE DE REVISER CERTAINS COEFFICIENTS CONCERNANT DES PARTIES DE VOLAILLES , ABATS COMESTIBLES DE VOLAILLES , ET LES PREPARATIONS ET CONSERVES DE VIANDE OU D'ABATS DE VOLAILLES : CONSIDERANT QU'EN CE QUI CONCERNE LES POITRINES ET MORCEAUX DE POITRINES ET LES CUISSES ET MORCEAUX DE CUISSES , L'EXAMEN DES RAPPORTS ENTRE LA VALEUR COMMERCIALE DE CES PRODUITS ET CELLE DES VOLAILLES ABATTUES AMENE A PREVOIR DES COEFFICIENTS SPECIFIQUES POUR LES OIES , LES DINDES ET LES AUTRES VOLAILLES ; CONSIDERANT QUE LES POITRINES ET MORCEAUX DE POITRINES D'OIES AINSI QUE LES CUISSES ET MORCEAUX DE CUISSES D'OIES SONT OBTENUS EN DIVISANT L'OIE ABATTUE DE LA PRESENTATION DENOMMEE 75 % ; QU'IL Y A DONC LIEU DE RETENIR CE PRODUIT POUR LA DERIVATION ; CONSIDERANT QUE L'EXAMEN DES RAPPORTS ENTRE LA VALEUR COMMERCIALE DES DINDES ABATTUES ET CELLE DES POITRINES , MORCEAUX DE POITRINES , PILONS ET MORCEAUX DE PILONS DE DINDES , AMENE A DIMINUER LE COEFFICIENT FIXE POUR LES POITRINES ET MORCEAUX DE POITRINES ET A AUGMENTER CELUI FIXE POUR LES PILONS ; CONSIDERANT QU'EN CE QUI CONCERNE LES POITRINES , MORCEAUX DE POITRINES , CUISSES ET MORCEAUX DE CUISSES D'AUTRES VOLAILLES , COMPTE TENU DU FAIT QUE SUR LE MARCHE CES PRODUITS SONT ESSENTIELLEMENT DES PARTIES DE POULETS , IL CONVIENT DE RETENIR POUR LA DERIVATION LES COQS , POULES ET POULETS ABATTUS DE LA PRESENTATIONS DENOMMEE 70 % ; CONSIDERANT QUE L'EXAMEN DES RAPPORTS ENTRE LA VALEUR COMMERCIALE DES DOS , COUS , DOS AVEC COUS , CROUPIONS ET POINTES D'AILES ET CELLE DES VOLAILLES ABATTUES , D'UNE PART , ET LA VALEUR COMMERCIALE DES ABATS COMESTIBLES DE VOLAILLES ET CELLE DES VOLAILLES ABATTUES , D'AUTRE PART , AMENE A DIMINUER LE COEFFICIENT FIXE POUR LES PREMIERS ET A AUGMENTER LE COEFFICIENT FIXE POUR LES SECONDS ; CONSIDERANT QUE L'EVOLUTION DES TECHNIQUES DE PRODUCTION ET DE COMMERCIALISATION DES PREPARATIONS ET CONSERVES DE VIANDES OU D'ABATS DE VOLAILLES , AINSI QU'UNE MEILLEURE CONNAISSANCE DES RAPPORTS ENTRE LA VALEUR COMMERCIALE DE CES PRODUITS ET CELLES DES VOLAILLES ABATTUES RENDENT DESORMAIS POSSIBLE LA REPARTITION DESDITS PRODUITS EN TROIS AU LIEU DE DEUX GROUPES ; QU'IL N'Y A PAS LIEU DE MODIFIER LE CHOIX DES PRODUITS RETENUS POUR LA DERIVATION ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DE LA VIANDE DE VOLAILLE ET DES OEUFS , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER L'ANNEXE DU REGLEMENT NO 199/67/CEE EST REMPLACEE PAR L'ANNEXE DU PRESENT REGLEMENT . ARTICLE 2 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE 1ER NOVEMBRE 1967 . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 9 OCTOBRE 1967 . PAR LA COMMISSION LE PRESIDENT JEAN REY ANNEXE : VOIR JO